Per Ouria/m.

Having decided to entertain the motion for a reargument, we have considered all of the papers originally submitted, as well as those submitted upon said last-mentioned motion, and have decided to deny the motion for restitution in view of the fact that there appears to be a dispute with respect to the identity of the property which should be more properly settled in an action. That an action will still lie for the purpose of obtaining restitution, notwithstanding the provisions of the Oode authorizing a more summary method of securing such relief, is well settled. Haebler v. Myers, 132 N. Y. 363. The remedies are concurrent.
The motion is, therefore, denied, without costs and without prejudice to any action which the appellants may be advised to bring for the purpose of securing relief.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Motion denied, without costs.